DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed May 5, 2022 is acknowledged.

Response to Amendment
Claim 30 has been amended.  Claims 1-29 and 31-36 have been canceled.  Claim 30 is pending and is provided to be examined upon its merits.

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues Specification, pg. 9 of Remarks:

Specification Issues

It is noted in the Office Action that uses of the term “QR code” in the specification should be accompanied by the generic terminology and should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. The paragraphs starting on page 4, line 21 and ending on page 5, line 19 have been replaced with amended paragraphs to address this issue. The phrase “two-dimensional data code” has been added to the specification as generic terminology based on the identifications of goods of U.S. Trademark Reg. Nos. 2435991 and 4919699. Also, all instances of the term “QR code” are now fully capitalized and proceeded by the circled-R symbol.


The abstract is objected to on various grounds. A replacement/substitute abstract is submitted herewith. The references to an “ATM housing,” a transmitter, “customer verified to be present at the ATM,” “range of the transmitter,” and a receiver have been struck from the Abstract to obviate the objections to the specification and further prosecution.

In view of the amendments described above, the Applicant therefore respectfully requests withdrawal of the objections to the specification.


The Abstract is entered.

The Specification is respectfully not entered as it adds new matter.  In particular, the page 6, lines 17-21 recites technical improvements that were not in the original disclosure.  

From Applicant’s amendment to the disclosure:

First, displaying the queue allows all of the transactions to be presented to the user at one time, in contrast to fetching and transmitting a series of transactions until the desired transaction is received by the user. The user will be able to pick and choose any pre-staged transaction during the redemption process, thereby increasing the speed of the transaction for the banking computer system. 

The above increasing the speed of the transaction would be improving a commercial interaction, therefore abstract.


Second, displaying the queue on the user’s smartphone reduces the processing burden on the system because a single transmission of data is required (containing the queue), rather than a transmission for each pre-staged transaction. This second basis of technical improvement is related to, but also distinct from, the first basis of technical improvement. 

The above would be an intended result of a business process of displaying transactions, which is not improving computer technology itself.  Also, the above reduces the processing burden is incidental to displaying the queue, which is abstract.


Third, reducing the number of transmissions as set forth above enhances security against a “man in the middle” attack. The likelihood of a successful attack is reduced for each transaction because the attacker will have fewer opportunities to capture a transmission and less time to manipulate any captured data. 

The above would be an intended result of reducing the number of transmissions, which may or may not happen, depending on the number of transactions (e.g. there may only be one).  In any event, this is not improving technology itself and is incidental to transmission of transaction data.


Fourth, security is also enhanced because the banking computer system receives data from the personal computing device as a result of the user selecting one of the pre-staged transactions that is displayed on the graphical-user-interface. What this means is that practicing the recited method also eliminates the physical card from the transaction as well. This results in better security in the fact that there is no physical card to “skim,” providing better security to the financial institution and the user. 

A personal computing device is being used for performing a transaction instead of a physical card.  This itself would be abstract (e.g. commercial interaction).  There is no technology that is improving security itself, as in Office Example 35, Claim 2, where various steps were used to improve security.


In any event, amendments cannot add new matter to the disclosure, therefore the amended claims are respectfully not entered.


Applicant argues Drawings, starting pg. 9 of Remarks:

Drawings

The drawings stand objected to on two bases. By this Amendment, all instances of the reference number 16 have been struck from the specification to address the first basis objection. Regarding the second basis, the Applicant respectfully submits that reference number 12 is shown in Figure 4, generally at the twelve o’clock position in the field of the drawing. The Applicant therefore respectfully requests withdrawal of the objections to the drawings.

Noted, however other changes were made to the specification, causing it not to be entered.

The Office Action also indicates that new drawings are required because the scale/font size is too small and resolution to course. The Applicant is re-submitting a copy of the drawings filed on 11/8/2016, reformatted to increase the size of the text, reference numbers and other indicia. An arrow extending between the engine 10 and the network 14 in Figure 4 has been reoriented, but no other changes to the drawings have been made. The Applicant will gladly submit another set of replacement drawings if necessary.

Noted.  The drawings are entered.

Applicant argues 35 USC §101 Rejection, starting pg. 10 of Remarks:


Claim Rejection - 35 U.S.C. § 101
Claim 30 stands rejected under 35 U.S.C. 101 because, it is alleged, the claimed invention is directed to an abstract idea without significantly more. The rejection of claim 30 under § 101 is based on the assertion that claim 30 is directed to both “verifying banking customer is present at the ATM, therefore mitigating risk” as well as “executing the pre-staged ATM transaction.” The Applicant respectfully traverses the rejection and requests withdrawal since the claimed subject matter provides advantages in the field of computing devices that operate in coordination with one another during the execution of transactions. The specification is amended by this Amendment to include the extrinsic evidence presented in a Declaration that accompanies this Amendment. The Declaration identifies and explains the advantages in the form of technical improvements that are provided by the claimed subject matter. The text added to the paragraph on page 6, lines 17 — 21 of the specification is the exact text from paragraphs 6 — 10 of the Declaration.

Applicant provides a Declaration.  This is addressed below.

M.P.E.P. 2163.07(a) states that, by disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. Further, M.P.E.P. 2163.07(a) states that the application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. The following precedents are cited in support in M.P.E.P. 2163.07(a): In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); and Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016). The content of the Declaration submitted with this Amendment conforms to M.P.E.P. 2163.07(a) and the supporting precedents. 

From MPEP 2163.07(a)…

“By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).”

As an example and based on the above, inherent with a computer (device) would be processing data (device is inherently able to perform the function).  


Applicant is arguing that the amendments are inherent to their system.

From Applicant’s amendment to the disclosure…
First, displaying the queue allows all of the transactions to be presented to the user at one time, in contrast to fetching and transmitting a series of transactions until the desired transaction is received by the user. The user will be able to pick and choose any pre-staged transaction during the redemption process, thereby increasing the speed of the transaction for the banking computer system. 

Therefore Applicant appears to be arguing…
Inherent with the banking computer system (device) is “increasing the speed of the transaction” (device is inherently able to have this advantage).  

The Examiner maintains it is not inherent for a computer system to increase the speed of a transaction.  It is not inherent for a computer system to even process transaction.  Also, from above “[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient” (see MPEP 2163.07(a)).



Second, displaying the queue on the user’s smartphone reduces the processing burden on the system because a single transmission of data is required (containing the queue), rather than a transmission for each pre-staged transaction. This second basis of technical improvement is related to, but also distinct from, the first basis of technical improvement. 

Therefore Applicant appears to be arguing…
Inherent with smartphone display (device) containing a queue would be “reduces processing burden on the system” (device inherently has this advantage).  Respectfully, it is not inherent for a smartphone device to reduce processing burden on a system by displaying a queue.  It is not inherent for a smartphone to even display a queue.   



Third, reducing the number of transmissions as set forth above enhances security against a “man in the middle” attack. The likelihood of a successful attack is reduced for each transaction because the attacker will have fewer opportunities to capture a transmission and less time to manipulate any captured data. 

There is no device above, therefore there is no device that could have an inherent advantage.  There would also be no inherency in reducing the number of transmissions enhances security.  For example, if the greater number of transmission were all encrypted and the fewer number were not, that would not improve security.  In any event, there is just no inherency related to number of transmissions. 



Fourth, security is also enhanced because the banking computer system receives data from the personal computing device as a result of the user selecting one of the pre-staged transactions that is displayed on the graphical-user-interface. What this means is that practicing the recited method also eliminates the physical card from the transaction as well. This results in better security in the fact that there is no physical card to “skim,” providing better security to the financial institution and the user. 

Therefore Applicant appears to  be arguing…
Inherent with banking computer system (device) and personal computing system (device) results in “better security” as there is no physical card to skim.  However, there is no inherency of the above resulting in better security.  

The Applicant submits that the underlying basis for the permission granted in M.P.EP. 2163.07(a) is that applicants cannot be expected “to divine the rejections the PTO will proffer” at the time a patent application is drafted to thereby preemptively prevent such rejections. In re Chu, 66 F.3d 292, 298 (Fed. Cir. 1995). Patent applications are drafted based on the belief that the subject matter recited in the original claims is patentable, but applicants do not have a perfect knowledge of (1) the prior art or (ii) how any particular examiner will construe claim text in view of any particular prior art reference. In most patent applications, the original claims are broader than the claims that are found allowable. Claims broadly covering a system, for example, are often amended to more narrowly recite a particular aspect of the system to gain allowance. In many patent applications an applicant determines that the particular aspect of a system that must be recited in the claims to gain allowance is not worth patenting and abandons the patent application. In other applications, the particular aspect does impart an advantage to the system and, while broader claims were originally hoped for, the narrower claims are worth patenting. Further, an advantage often only becomes apparent once an examiner has asserted a rejection: when claimed subject matter is correlated to particular prior art in a particular way that the applicant could not have predicted. The Applicant respectfully submits that these considerations are applicable to the present application.

Respectfully, providing advantages, would not be improving computer or other technology itself.  Further, it is not inherent for computer devices to perform specific functions that might result in better security or increased processing of transactions.  

The Declaration is extrinsic evidence of advantages that the subject matter of claim 30 produces in the form of several technical improvements. While the Declarant is not a disinterested person, the Declaration cannot be disregarded. M.P.E.P. 716.01(c)(IID, citing Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953). Paragraphs 2, 4, and 5 of the Declaration are evidence whose nature of the matter sought to be established is that the Declarant is an expert in the technical field of the present application. Paragraphs 6 — 10 of the Declaration are evidence whose nature of the matter sought to be established is the respective natures of technical improvements provided by the subject matter of claim 30. The Applicant respectfully submits that the technical improvements are not merely asserted in the Declaration in a conclusory manner but are explained and thus define the presence of factual support for the Declarant’s opinion. There is no evidence currently in the record of the present application that contradicts the evidence of paragraphs 6 — 10 of the Declaration. The Declaration submitted herewith is thus extrinsic evidence that establishes the inherency of the advantages explained in paragraphs 6 — 10.

See Response to Declaration below.  It looks like an earlier Declaration filed 06/16/2020 was never addressed.  That will also be considered.

The Applicant respectfully submits that the content of the Declaration is evidence and not attorney argument that can be dismissed. 37 C.F.R. 1.132 (M.P.E.P. 716) states affidavits or declarations traversing rejections or objections are evidence that can be submitted when any claim of an application or a patent under reexamination is rejected or objected to. Evidence traversing rejections, when timely presented, must be considered. M.P.E.P. 716.01(B). It is further submitted again that the prior art of record does not contradict the evidence set forth in the Declaration. Thus, the record of the present application only includes evidence indicating the subject matter of claim 30 produces technical improvements. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence. M.P.E.P. 716.01(d), citing In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

The technical improvements produced by the subject matter recited in claim 30 include increased speed for completing the transaction enjoyed by the banking computer system, reduced processing burden on the banking computer system, and enhanced security in two different ways. Increased speed was recognized as a form of technological improvement in CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358, 1368-9 (Fed. Cir. 2020)( “the device . . . allows for more . . . immediate treatment) and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (CAFC 2016)(the claimed invention achieves . . . faster search times). It is stated in the Office Action, at page 7, lines 18 — 19, that “[j]ust increasing speed or increasing speed at a high level of generality is not enough.” The Applicant respectfully submits that this principle is not set forth in the M.P.E.P. or expressed in any legal precedent known to the Applicant. M.P.E.P. 2144 recognizes that increased speed is an improvement: “it might be reasonable to take official notice of the fact that it is desirable to make something faster” and “an implicit motivation to combine exists ... when the “improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is . . . faster[.]”

CardioNet was a specific device (improved cardiac monitoring device, pg. 13), therefore abstract.

Enfish provided an improvement to computer technology itself.  

From Enfish (Enfish v. Microsoft, et al., CAFC, 2015-1244, May 12, 2016, pp. 11-12):
“For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea. See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.” 

Therefore a determination as to the focus of the claims and whether the claims focus is on the specific asserted improvement in computer capabilities or on a process that qualifies as abstract and is being invoked merely as a tool.

Therefore both CardioNet and Enfish improved technology itself and were not abstract.

Reduced processing burden was recognized as a technological improvement in nature in Enfish (less modeling and configuring of various tables prior to launch of a database). Enhanced security was recognized as being a technological improvement in nature in Ancora Techs., Inc. v. HTC America, Inc., 908 F.3d 1343, 1348 (Fed. Cir. 2018) and Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 1304- 5 (Fed. Cir. 2018).

The claims of Enfish, Ancora, and Finjan were not abstract and improved the computer itself, which also was the focus of their inventions.

It is noted in the Office Action that various cases cited in the previous response involved claims that neither taught nor claimed a cardless financial transaction. The Applicant respectfully submits that the M.P.E.P. does not limit the application of precedent to strict technological correspondence. Certainly technological correspondence between a case and pending claims renders the case more applicable than cases involving different technologies. However, for example, the claims in Alice covered an “intermediated settlement” but the holding of Alice is not limited to claims covering intermediated settlement. Also, strict adherence to technological correspondence would dictate that, if there is no case involving claims directed to a cardless financial transaction, there would be no legal basis for alleging that any particular recitation in a claim is in fact describing a cardless financial transaction or that a claim, in total, is directed to a cardless financial transaction. Further, nothing precludes an examiner or an applicant from entering arguments and reasoning into the record to allege or rebut the relevance of a particular case to a particular claim. The Applicant has cited cases in which the court identified particular attributes/qualities that the court viewed as demonstrating a technical improvement since there it not yet an objective test for what is or is not “technical.”

The Applicant is grateful to the Examiner for the direction provided during the two interviews occurring since the Office Action was mailed, in particular the suggestion to attempt reliance on the teachings of example 35. As set forth above, the rejection of claim 30 under § 101 is based on the assertion that claim 30 is directed to both “verifying banking customer is present at the ATM, therefore mitigating risk” as well as “executing the pre-staged ATM transaction.” Based on the amendments now made to claim 30, the Applicant respectfully submits that “verifying banking customer is present at the ATM” can no longer be viewed as recited in claim 30.

Office Example 35, Claim 2 is a mobile device interacting with an ATM where the Office found a practical application.  

The Applicant respectfully submits that, like claim 2 of example 35, claim 30 of the present application recites the operation of various components in a nonconventional and non-generic way to execute a cardless, pre-staged ATM transaction. The Applicant concedes that novelty is a consideration under 35 U.S.C. §§ 102/103 and not 35 USC §101, but whether or not something is nonconventional requires considering what has been done before. ‘“Nonconventional” means not conforming to convention, custom, tradition, or usual practice.' Claim 30 recites a process that has never been practiced before and is therefore nonconventional as the term “nonconventional” is defined. Also, claim 30 presents a specific, discrete implementation of executing a cardless, pre-staged ATM transaction and is therefore not generic. “Generic” means relating to or characteristic of a whole group or class.” The references of record disclose ways of executing a pre-staged ATM transaction that require features that are not recited in claim 30 and lack features that are recited in claim 30.

A combination of abstract claim elements are still abstract.

The Applicant therefore respectfully submits that the subject matter of claim 30 provides technical improvements in the operation of the hardware components that are used for cardless, pre- staged transactions and requests withdrawal of the rejection under § 101.

Claim Rejections under 35 U.S.C. § 112, First Paragraph

Claim 30 stands rejected under 35 U.S.C. § 112, first paragraph, because, it is asserted, “verifying the customer is present at the ATM” cannot be found in the written disclosure. Claim 30 has been amended to further prosecution by striking the phrase that is the basis for the rejection and to add, in its place, “performing a cardless ATM transaction using personal computing device in coordination with the ATM” which is used in the specification at page 4, lines 16 - 17. The Applicant therefore requests withdrawal of this rejection.

Claim 30 also stands rejected under 35 U.S.C. § 112, first paragraph, because, it is asserted, “receiving a command sent from the personal device when the computing device is within range of a transmitter of the ATM” cannot be found in the written disclosure. By this Amendment, this portion of claim text is amended to “receiving a command a graphical-user-interface (GUI) of the ATM when the GUlis used by the banking customer[.]” Antecedent basis for these amendments is found in the specification at page 5, lines 4 — 9 and Figure 4. The Applicant therefore requests withdrawal of this rejection.

Withdrawn based on the claim amendments.

Claim Rejections under 35 U.S.C. § 112, Second Paragraph

Claim 30 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, on three bases. The first and third bases relate to the use of the term “QR code.” The first basis is that the abbreviation “QR” should be preceded by the words being abbreviated and the third basis is that QR code should not be used at all because it is a trademark. By this Amendment, “QR” in claim 30 is being replaced with “two-dimensional bar” since a QR code is a two-dimensional bar code, as demonstrated by the identifications of goods of U.S. Trademark Reg. Nos. 2435991 and 4919699. The Applicant therefore requests withdrawal of this rejection.

Withdrawn based on the claim amendments.

The second basis of the rejection is that the generating step is “indefinite as nothing is done with the generated code.” The Applicant respectfully traverses the second basis of rejection. No legal decision or portion of the M.P.E.P. is cited in support of the rejection and it is not clear how activity that would occur after the generating step is necessary for satisfying the requirements of M.P.E.P. 2171 which are (A) setting forth the subject matter that the inventor or a joint inventor regards as the invention and (B) particularly pointing out and distinctly defining the metes and bounds of the subject matter to be protected by the patent grant. The Applicant therefore requests withdrawal of this rejection.

The rejection was based on 35 USC 112(b)…

“(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”

The claim was rejected as “indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.”

Applicant is arguing it is definite to generate another two-dimensional code with a mobile-wallet server and do nothing with the code.  However, their own disclosure does not support or teach this.  The invention actually teaches (from the disclosure)…

“Figure 4 is a flow diagram showing a universal overview of an embodiment for performing a cardless ATM transaction. In Figure 4, consumer uses the GUI interface of ATM 2 to initiate a cardless ATM transaction. ATM 2, that is configured to receive and execute the "initiate-acardless-ATM-transaction" command, responds to the command by sending client request 101 to mobile-wallet server 8 (that hosts mobile-wallet data set 16) via cloud server 6. In response to receiving client request 101, mobile-wallet server 8 generates and sends a token, e.g. a QR code, response 102 back to ATM 2 via cloud server 6 using a virtual-private-network (VPN) connection. In response to receiving the token/QR code back from server 8, ATM 2 displays the token/QR code on its GUI interface to be scanned by personal computing device 4. Consumer opens mobile-cash-access app on personal computing device 4 and captures the token by scanning the token displayed on ATM 2's GUI interface. Capturing of the token by personal computing device 4 is shown as data transfer 103. In response to personal computing device 4 capturing the token, personal computing device 4 subsequently sends token data, that includes at least a portion of mobile-wallet data set 16, to both mobile-wallet server 8 and PIN authentication engine server 10 (via server 6); these data transfers are shown as 104a and 104b respectively.” (pg. 5, para. 2)

The only teaching of generates a QR code (two-dimensional bar code) by mobile-wallet server is when the server receives a client request.  Applicant is claiming another code is generated in response to receiving the transaction command from the cloud server.  The claimed invention appears to generate a code in response to receiving a client request and nothing is done with the code (e.g. code apparently just stay on a server’s cache memory where it is not used for anything).  This rejection is respectfully maintained.  

   
Response to Declaration
In reviewing the prosecution history, it Appears an earlier filed Affidavit, dated March 20, 2020, was never addressed.  For thoroughness of prosecution, a response is provided to this declaration as well as the latest filed declaration.
The Declaration under 37 CFR 1.132 filed June 16, 2020 is insufficient to overcome the rejection of claims 24-36 based upon 35 USC 101 as set forth in the prior Office action (dated 3/20/2020)  because: 
The Declarant argues Claim 24, starting pg. 1:

    PNG
    media_image1.png
    109
    608
    media_image1.png
    Greyscale

The above argument is now moot as Claim 24 is canceled.  However, for thoroughness of prosecution, the Examiner considers the statements. 
From paragraph 6 of the Declaration:

    PNG
    media_image2.png
    309
    606
    media_image2.png
    Greyscale


The statement “inhibit efficiency in managing the account” even if claimed, would likely be abstract as improving a commercial interaction.  
The statement “compromise the security of the account” is dependent on what new/improved security is being claimed.  Mitigating risk has been shown to be abstract.  There is no corroboration cited from the disclosure of solving a security problem.

From paragraph 7 of the Declaration:

    PNG
    media_image3.png
    338
    600
    media_image3.png
    Greyscale

The above “expands the functionality of mobile payment/transaction technologies to overcome the problem identified above” where the problems are “[t]he transactions are thus managed by the user without having to utilize multiple accounts or paper receipts, improving efficiency and security” would be improving a judicial exception of performing transactions, itself abstract.  Improving efficiency and security would be incidental to the preforming transactions.  Also, there is no teaching of improving efficiency and security as the problem being solved from the disclosure.


    PNG
    media_image4.png
    271
    613
    media_image4.png
    Greyscale


There are no prior art rejections, therefore the above statement is now moot.

In summary, the  above are statements of the advantages of the system appear to be opinion and conclusory.  The Declarant has not indicated any corroboration for their statements about solving problems of efficiency or security from their disclosure.  The focus of the disclosure is about cardless ATM transactions and the above statements are broadly about improving transaction processing.  An abstract idea itself cannot integrate the abstract idea into a practical application (e.g. the above argued transactions are thus managed by the user without having to utilize multiple accounts or paper receipts, improving efficiency and security would be having a transaction process itself improve efficiency and security).

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
The argument by Declarant is found NOT to be persuasive.  

The Declaration under 37 CFR 1.132 filed May 5, 2022 is insufficient to overcome the rejection of claim 30 based upon 35 USC 101 as set forth in the last Office action because:  

The Declarant argues technical improvement in paragraphs 6 and 7:

    PNG
    media_image5.png
    71
    529
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    62
    530
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    123
    540
    media_image7.png
    Greyscale

This is not found persuasive.
First, the above argued is improving the speed of a transaction, where transaction is a commercial interaction.  Therefore improving an abstract idea and not a technology.  
Second, “increasing the speed of the transaction” is conclusory unsupported by factual evidence and not corroborated by the disclosure.  

Declarant argues in paragraph 8:

    PNG
    media_image8.png
    95
    543
    media_image8.png
    Greyscale

This is not found persuasive.
	First, there is no evidence that a single transmission of data reduces processing burden on a system (i.e. how does a single transmission reduce processing burden).  At best, the above would be an opinion of an intended result of using a single transmission.  
Second, “displaying the queue on the user’s smartphone reduces the processing burden on the system because a single transmission of data is required…” is linking a displaying a queue with a single transmission, also an opinion without evidence.
Third, even if there was a processing advantage, this would be related to transmitting financial information, therefore incidental to a commercial interaction.
Fourth, there is no corroboration of support from the disclosure the problem being solved is reducing processing burdens on a system.

Declarant argues in paragraph 9:

    PNG
    media_image9.png
    96
    547
    media_image9.png
    Greyscale

This is not found persuasive.
First, there is nothing here to indicate technology itself is being improved.  Reducing the number of transmissions is not by itself improving technology.  Also, the result, enhances security, would be an intended result that may or may not happen.
Second, reducing the number of transmissions enhances security is conclusory and unsupported by factual evidence.
Similar to above, there is no support from the disclosure of enhances security.

Declarant continues to argue in paragraph 10:

    PNG
    media_image10.png
    141
    541
    media_image10.png
    Greyscale


First, there is nothing here to indicate technology itself is being improved as existing personal computing device is replacing the physical card for performing a transaction.  Using existing computer technology for performing a financial transaction would likely be abstract.  
Second, no physical card provides better security, would be an intended result that may or may not happen.
Third, the argument security is also enhanced because the banking computer receives data from the personal computing devices is conclusory unsupported by factual evidence and not corroborated by the disclosure.    

In summary, the above are opinions and conclusory statements from Declarant with respect to various advantages of using a personal computing device over a card with regards to an ATM.  The above advantages, however, are not corroborated with the disclosure by the Declarant, and are opinions or conclusory statements, unsupported by factual evidence.  Also, if there are any technical benefits, it would be incidental to performing ATM transactions, where an abstract idea itself cannot integrate the abstract idea into a practical application.    

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
The argument by Declarant is found NOT to be persuasive.  

Specification
The use of the term “QR code”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 30 is directed to a method, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified method Claim 30 as the claim that represents the claimed invention for analysis.  
Claim 30 recites the limitations of:
A method comprising: 
receiving, with a banking computer system of the banking institution, a queue of pre- staged automatic-teller-machine (ATM) transactions created by a banking customer using a personal computing device communicating with the banking computer system, each pre-staged ATM transaction in the queue of pre-staged ATM transactions comprising a data set that identifies a type of transaction to be executed, a data set that identifies a mobile-wallet data set to be used for performing the transaction, and a data set that identifies a personal identification number (PIN) associated with the identified mobile-wallet data set; 
displaying, on a graphical-user-interface of the personal computing device, the queue of pre-staged ATM transactions; 
performing a cardless ATM transaction, with a personal computing device in coordination with the ATM, before processing any of the pre- staged ATM transactions in the queue of pre-staged ATM transactions including: 
receiving, with the banking computer system, data from the personal computing device as a result of the banking customer using the personal computing device to select one pre-staged ATM transaction in the queue of pre-staged ATM transactions displayed on the graphical-user-interface of the personal computing device; 
	displaying, with a graphical-user-interface of the ATM, a two-dimensional bar code in response to receiving a command through a graphical-user interface (GUI) of the ATM when the GUI is used by the banking customer; and 
capturing, with the personal computing device, the two-dimensional bar code only after said receiving the data from the personal computing device resulting from the banking customer using the personal computing device to select the one pre- staged ATM transaction; 
executing, with the ATM, the selected pre-staged ATM transaction after said receiving data from the personal computing device with the banking computer system and after said capturing; 
hosting the mobile-wallet data set with a mobile-wallet server of the banking computer system, wherein the mobile-wallet data set includes one or more electronic data sets that includes at least one personal debit-card data set having a card number and at least one personal-information data set including a name of the banking customer;  
receiving, through a graphical-user-interface of the ATM, a transaction command from  the banking customer;
transmitting, with the ATM, after said receiving the transaction command, the transaction command to a cloud server of the banking computer system;
transmitting, with the cloud server, the transaction command to the mobile-wallet server; and
generating, with the mobile-wallet server, another two-dimensional bar code in response to receiving the transaction command from the cloud server.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. verifying banking customer is present at the ATM, therefore mitigating risk) and commercial interaction (e.g. executing the pre-staged ATM transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Claim 30 recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claim only recites: banking computing system, personal computing device, ATM, transmitter of the ATM, mobile-wallet server, and cloud server (Claim 30).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s disclosure, pg. 1, para. 9, where general purpose computers are used.
The graphical user interface appears to be just software for displaying and interacting with transaction data, where the interface itself is not improved.  
The capturing the two-dimensional bar code, even if it were not abstract as part of a commercial interaction, is not improving the technical capture of information (MPEP 2106.04(d) III, where capture of information did not provide a practical application).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 30 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Even if capturing a two-dimensional code was not abstract as part of a commercial interaction, Applicant’s disclosure indicates that such a code (QR code) exists, where the purpose of such codes is to be scanned and the image interpreted for use (Examiner takes Official Notice that two-dimensional codes (e.g. QR codes) being captured by devices is well known in the art, and Applicant’s use of QR codes in their disclosure supports this).  Generating another two-dimensional bar code is similar, except it also is insignificant extra solution activity as nothing is done with the generate another code.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus Claim 30 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Thus, the Claim 30 is not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “generating, with the mobile-wallet server, another two-dimensional bar code in response to receiving the transaction command from the cloud server” where generating another two-dimensional code in response to receiving the transaction command is indefinite as nothing is done with the generated code.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art
A prior art search was conducted but does not result in a prior art rejection at this time.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693